DETAILED ACTION
	The current Office Action is in response to the papers submitted 03/18/2021.  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 is worded oddly to the examiner.  It appears that “exceeds” in line 3 is supposed to be “exceeding” or another similar wording instead of “exceeds”.  
Appropriate correction is required.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The claims disclose a solid-state storage system.  There is no mention of a solid-state storage system in the specification.  The specification discloses a storage system that contains solid-state memory but never specifically mentions a solid-state storage system as claimed.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 – 9, 11 – 16, and 18 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 10,976,947. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same processes and systems to determine a segment height based on difference erase block sizes in a system.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1 - 7 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification and drawings filed 03/18/2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated the storage system is referred to as item 100 which is in figure 1A.  In that figure the controller is part of the storage system.  This is again shown in figure 1C where system 117 contains a controller, and this statement indicates that the invention is different from what is defined in the claim(s) because the claims require the controller to be coupled to the solid-state storage system.  Saying the controller is coupled to the solid-state storage system indicates the controller is not part of the solid-state storage system and is only coupled to the solid-state storage system.  

Claims 1 – 7, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “solid-state storage system”.  The specification fails to properly disclose such a limitation.  The specification does disclose a storage system that contains solid-state memory but not a solid-state storage system as claimed.  There is insufficient support for this term and its use in the specification making the use of such a limitation indefinite.  According to MPEP 608.01(o) “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies…Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification…The use of a confusing variety of terms for the same thing should not be permitted…While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103.”  The terms used in the claims are different from what is in the specification making it unclear what and where support for certain claim limitations are in the specification.  It is suggested to amend the specification or claims to make the language consistent with each other to show clear support for the claimed limitations.
Claims 3 and 5 recite the limitation "the plurality of storage devices".  There is no previous mention of a plurality of storage devices as recited in claims 3 and 5.  Both claims are dependent on claim 1 which discloses a plurality of solid-state storage devices.  It is unclear if the plurality of storage devices is meant to refer to the plurality of solid-state storage devices or other storage devices.  There is insufficient antecedent basis for this limitation in the claim.  For examination it will be assumed that the plurality of storage devices in claims 3 and 5 are meant to refer to the plurality of solid-state storage devices in claim 1.  
Claim 11 recites the limitation "the multiple" in line 3.  There is no previous mention of a multiple in the claim or any base claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if claim 11 is meant to actually be dependent on claim 9 which does disclose a multiple.  Even if claim 11 is meant to be dependent on claim 9 it is unclear how a multiple can exceed a threshold.  A multiple is not a specific number, it is a property of a number.  Numbers generally have more than one multiple also making it unclear which multiple is considered when compared to a threshold.  The scope of claim 11 is indefinite since it is unclear what the multiple is and what the proper dependency of claim 11 is supposed to be.  For examination the multiple will be interpreted as a segment height that can exceed a threshold
Claim 18 recites similar language as claim 11 and is rejected for similar reasons.
All remaining claims are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aster et al. (Pat 10,515,701) referred to as Aster.
Regarding claim 1, Aster teaches a solid-state storage system [170A and 170B, Fig 1A; 120a – 120n, Fig 1C] comprising a plurality of solid-state storage devices [171A – 171F, Fig 1A; 120a – 120n, Fig 1C], the plurality of solid-state storage devices [171A – 171F, Fig 1A; 120a – 120n, Fig 1C] comprise two or more solid-state storage devices having different erase block sizes [Fig 4; 420, Fig 5; Column 3, Lines 34 – 47; Column 33, Lines 62 – 67; Column 34, Lines 1 – 28 and 62 – 67; Column 35, Lines 1 – 28; A heterogeneous mixture of memory devices is multiple memory units having different erase block sizes]; and
a storage controller [110A – 110D, Fig 1A; 101, Fig 1B; 119, Fig 1C] coupled to the solid-state storage system [170A and 170B, Fig 1A; 120a – 120n, Fig 1C], the storage controller [110A – 110D, Fig 1A; 101, Fig 1B; 119, Fig 1C] comprising a processing device [104, Fig 1B], the processing device [104, Fig 1B] to:
select a segment height [408, Fig 4; 828, Fig 8E] based on the different erase block sizes of the two or more of the plurality of solid-state storage devices [171A – 171F, Fig 1A; 120a – 120n, Fig 1C; Column 33, Lines 62 – 67; Column 34, Lines 1 – 67; Column 35, Lines 1 – 28; The multiple erase block sizes are identified and used to determine a segment height/size of data to write]; 
write a data segment [510, 512, 514, and 516, Fig 5] using the segment height to a data stripe [Column 33, Lines 62 – 67; Column 34, Lines 1 – 67; Column 35, Lines 1 – 28; Column 37, Lines 16 – 29] across the two or more of the plurality of solid-state storage devices [171A – 171F, Fig 1A; 120a – 120n, Fig 1C; Fig 5; Each data segment is comprised of multiple data chunks written across multiple storage devices]; and 
store the segment height in metadata associated with the data segment [408, Fig 4; Fig 6; 828 and 830, Fig 8E; Column 33, Lines 62 – 67; Column 34, Lines 1 – 28; Column 35, Lines 29 – 44; The fragmentation stride metadata defining each data segment is stored].
Regarding claim 2, Aster teaches the segment height selected is based on an expected lifespan of data associated with the data segment [Fig 4; Column 32, Lines 52 – 64; Column 33, Lines 1 – 67; Column 34, Lines 1 – 54; The indication of data being short-term, medium-term, or long-term is a lifespan of the data and is used in part to determine the segment height/size of data to be written].
Regarding claim 3, Aster teaches the processing device [104, Fig 1B] is further to:
determine if the two or more of the plurality of storage devices have different erase block sizes, wherein the segment height is selected upon determining that the two or more of the plurality of storage device have different erase block sizes [Column 33, Lines 62 – 67; Column 34, Lines 1 – 54; Fig 8A; The sizes of the erase blocks are determined and the fragmentation stride is based on that determination].
Regarding claim 4, Aster teaches the processing device [104, Fig 1B] is further to:
determine a new segment height [828, Fig 8E] based on the erase block sizes of the two or more of the plurality of solid-state storage devices [171A – 171F, Fig 1A; 120a – 120n, Fig 1C] upon determining that the segment height selected exceeds a threshold value [Column 14, Lines 41 – 67; Column 15m Lines 1 – 18; Column 32, Lines 52 – 67; Column 33, Lines 1 – 2; Column 34, Lines 18 – 28; When drives are replaced and a current largest common factor larger than the smallest erase block size due to the replacement a new height will be determined.  For example, if the erase block sizes were 8MB, 16MB, and 32MB the height would be 8MB since that is the largest common factor which is also the size of the smallest erase block.  If the drive with an erase block of 8MB was replaced with a drive using 4MB erase blocks the current height of 8MB exceeds the new threshold of 4MB and thus a new height is calculated as 4MB since that is the largest common factor of 4, 16, and 32].
Regarding claim 5, Aster teaches the segment height [408, Fig 4; 828, Fig 8E] is a multiple of a smallest erase block size of the two or more the plurality of storage devices [171A – 171F, Fig 1A; 120a – 120n, Fig 1C; Column 34, Lines 18 – 28; When the smallest erase block is also the largest common factor the height will be the size of the smallest block.  For example, erase block sizes of 4MB, 8MB, and 16MB would result in a segment height of 4MB].
With regard to claim 6, Aster teaches the processing device [104, Fig 1B] is further to:
select a new segment height [408, Fig 4; 828, Fig 8E] upon determining that an erase block size of at least one of the two or more of the plurality of solid-state storage devices [171A – 171F, Fig 1A; 120a – 120n, Fig 1C] has changed based on a configuration change [Column 32, Lines 52 – 67; Column 33, Lines 1 – 2; Column 34, Lines 18 – 28; A change in the erase block sizes due to a replacement of a drive causes the segment height to be determined again based on the new erase block sizes added to the system], wherein the new segment height [408, Fig 4; 828, Fig 8E] is based on the erase block sizes of the two or more of the plurality of solid-state storage devices [171A – 171F, Fig 1A; 120a – 120n, Fig 1C] and the erase block size of the at least one of the two or more of the plurality of solid-state storage devices [171A – 171F, Fig 1A; 120a – 120n, Fig 1C; Column 32, Lines 52 – 67; Column 33, Lines 1 – 2; Column 34, Lines 18 – 28; When a first drive is replaced with a drive that has a different erase block size the height will be based on the new erase block size of the first drive and the size of the erase blocks in the other drives].
Regarding claim 7, Aster teaches to select the segment height [408, Fig 4; 828, Fig 8E] based on the erase block sizes associated with the plurality of solid-state storage devices [171A – 171F, Fig 1A; 120a – 120n, Fig 1C; Column 33, Lines 62 – 67; Column 34, Lines 1 – 67; Column 35, Lines 1 – 28; The multiple erase block sizes are used to determine a segment height/size of data to write], the processing device [104, Fig 1B] is further to:
determine the segment height that corresponds to a largest erase block size of the two or more of the plurality of solid-state storage devices [171A – 171F, Fig 1A; 120a – 120n, Fig 1C; Column 34, Lines 18 – 28; Erase block sizes of 4MB, 8MB, and 16MB would result in a segment height of 4MB which corresponds to the largest size of 16MB since 4 is a factor of 16].
Claims 8 – 20 are corresponding method and medium claims of system claims 1 – 7 and are thus rejected using the same prior art and similar reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136